 
August 26, 2013
 
 
MusclePharm Corporation
4721 Ironton Street, Unit A
Denver, CO 80237
Attn: Brad Pyatt, CEO


RE:           Pledge and Security Agreement dated February 24, 2012
 
Dear Mr. Pyatt:
 
The undersigned constitute the “Grantor,” “Collateral Agent” and “Purchasers,”
as defined in, and pursuant to, that Pledge and Security Agreement dated
February 24, 2012 (the “Agreement”), a copy of which is attached hereto as
Exhibit 1. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.
 
We understand that MusclePharm Corporation (“MusclePharm”) has agreed to
purchase a two million dollar ($2,000,000.00) note from Grantor (the “secured
Note”) on substantially the same terms as the parties to the Agreement (the
“Transaction”).  We further understand that MusclePharm will not agree to enter
into the Transaction, absent the assurance that Grantor’s obligation to
MusclePharm is secured to the same extent as the parties to the Agreement.
 
Accordingly, as an inducement to MusclePharm to immediately enter into the
Transaction, the undersigned parties to the Agreement and such other parties who
derive benefit from the Agreement as Purchasers, hereby agree that as of the
date hereof the Secured Note shall be secured by the Collateral on a paripasu
basis as if MusclePharm was a party to the Agreement, and within forty-five (45)
days of the date of this letter, Grantor shall prepare, and the parties
(including MusclePharm) shall execute, a mutually-acceptable Amended and
Restated Pledge and Security Agreement, which shall supercede the Agreement in
its entirety, and whereby the obligations owed by Grantor to toMusclePharm
pursuant to the Note shall be secured by the Collateral on a paripasu basis with
the obligations owed by the Grantor to the current parties to the Agreement that
is secured by  the Collateral.. The Collateral Agent hereby agrees that it will
remain the Collateral Agent once the Agreement is amended and restated as
contemplated by this letter.
 
Further, as an inducement to Barry Honig to execute this letter and facilitate
the transaction, MusclePharm and the undersigned parties agree that Barry Honig
shall have, as of the date of this letter, a security interest, senior in
priority to that interest granted in the Agreement, in the Collateral to secure
the Company’s repayment of the outstanding principal and interest owed to Mr.
Honig pursuant to that 10% Senior Secured Convertible Promissory Note dated
March 12, 2013.  Mr. Honig’s senior security interest, as described above, shall
be incorporated into the Amended and Restated Pledge and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
With respect to the foregoing, we understand that you are aware that Grantor is
entering into a transaction to sell the Glyderm trademark, owned by Grantor,
together with the Glyderm domain names owned by Grantor.  Both the trademark and
the domain names constitute Collateral under the Agreement.
 
Sincerely,
 
 
GRANTOR:
 
BIOZONE PHARMACEUTICALS, INC.
 
 
By: /s/ Elliot Maza
Elliot Maza
Chief Executive Officer
 
 
COLLATERAL AGENT:
 
OPKO HEALTH, INC.
 
 
By: ___________________
Steven D. Rubin
Exec. V.P. - Administration
 
Purchaser:
 
BARRY HONIG
 
 
By: ___________________
 
 
Purchaser:
 
ROBERTO PREGO-NOVO
 
 
By: ___________________
 

 
AGREED TO AND ACCEPTED:
 
 
MUSCLEPHARM CORPORATION
 
 
By: ___________________________
Name: Brad Pyatt
Title: Chief Executive Officer
 
 